Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 29-48 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Tanner (US 3,253,279) discloses in Figure 4, an antenna comprising: a tower (24) extending vertically upward from a ground location; a first set of elongate antenna elements (50) extending outwardly from the tower (24) at a first height above the ground location and electrically insulated (via 48) from the tower (24).
Weber (US 4,149,169) discloses in Figures 1-2, an antenna comprising:
a tower (16) extending vertically upward from a ground location;
a first set of elongate antenna elements (50) extending outwardly from the tower at a first height above the ground location and electrically insulated (via 36) from the tower;
a second set of elongate antenna elements (70) extending outwardly from the tower at a second height above the ground location and below the first height and electrically insulated (via 66) from the tower.
Tanner, Weber or the most closely prior art fails to disclose the antenna comprising a radio frequency (RF) feed cable extending along the tower and coupled to proximal ends of the first and second sets of elongate antenna elements adjacent the tower as disclosed in claims 29, 40 and 44 nor it would have been obvious to combine. Claims 29-39, 41-43 and 45-48 are allowed as they are dependent on claims 29, 40 and 44.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/Primary Examiner, Art Unit 2845